

113 SRES 297 ATS: Congratulating the Minnesota Lynx women's basketball team on winning the 2013 Women's National Basketball Association Championship.
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 297IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Franken (for himself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Minnesota Lynx women's basketball team on winning the 2013 Women's National Basketball Association Championship.Whereas on October 10, 2013, the Minnesota Lynx won the 2013 Women’s National Basketball Association (WNBA) Championship;Whereas this is the second WNBA Championship for the Minnesota Lynx in 3 years;Whereas the Minnesota Lynx won every game in the 2013 WNBA playoffs, beating the Seattle Storm in the Western Conference semifinals, the Phoenix Mercury in the Conference finals, and decisively beating the Atlanta Dream in the Championship round;Whereas, on average, more than 13,000 fans attended each home game during the Championship round at the Target Center in Minneapolis to cheer on the Minnesota Lynx;Whereas the Minnesota Lynx feature 3 gold medal-winning Olympians, Maya Moore, Seimone Augustus, and Lindsay Whalen, and a highly talented team of professionals, including Rebekkah Brunson, Janel McCarville, and Monica Wright; andWhereas the Minnesota Lynx are one of only four WNBA teams to win multiple titles, with both championships coming under the coaching guidance of Cheryl Reeve:   Now, therefore, be itThat the Senate—(1)recognizes the achievements of the players, coaches, fans, and staff whose hard work and dedication helped the Minnesota Lynx win the 2013 Women's National Basketball Association Championship; and(2)recognizes the Twin Cities region and the State of Minnesota, both of which enthusiastically support the team and women's professional basketball.